DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 11,269,718) taken in view of Moss (US 2021/0406112)

As to claim 1, Chen discloses a computer-implemented method for diagnosing technical issues, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 
determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47) 
suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63) and 
receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (column 5, lines 46-65).
Chen fails to disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features; determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models.
Moss disclose A method comprises receiving a set of log files that correspond to a detected anomaly in a software system. The set of log files are input into a first classification algorithm. A set of classified log events is received from the first classification algorithm. The set of classified log events is input into a second classification algorithm. A classification of the detected anomaly is obtained from the second classification algorithm (Abstract).
Moss does disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features (¶0099); determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models (¶0106), and receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (¶0054).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Chen’s diagnostic method with Moss’s user submitted issue. A person of ordinary skill in the art would have been motivated to make the modification because it is common practice for a user to submit a problem report in the form of an information technology ticket with a set of log files to a IT help department to help diagnose and correct any issues the user is currently having (¶0022). 

As to claim 2, Chen discloses the method of claim 1, further comprising: determining one or more resolutions of the one or more technical issues based on the one or more extracted features and the one or more models; notifying the support agent of the one or more resolutions; and resolving the one or more technical issues (column 9, lines 48-63).

As to claim 3, Chen discloses the method of claim 1, further comprising: adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 4, Moss discloses the method of claim 1, wherein machine learning is used to create at least one model capable of diagnosing and/or resolving said technical issues in the future based on said previous user issues (¶0026).

As to claim 5, Moss discloses the method of claim 1,  wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data, further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (¶0026-¶0027).

As to claim 6, Moss discloses the method of claim 5, wherein: at least one model is continuously improved using a feedback loop and at least said same or another model is trained for each possible type of the technical issue ticket (¶0053).

As to claim 7, Chen discloses the method of claim 1, wherein the one or more features include bookmarks, textual inputs, searches, annotations, highlighting, scrolling, mouse and keyboard selections, and context (column 13, lines 9-15).

As to claim 8, Chen discloses a computer program product for diagnosing technical issues, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 
determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47);
suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63) and 
receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (column 5, lines 46-65).

Chen fails to disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features; determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models.
Moss disclose A method comprises receiving a set of log files that correspond to a detected anomaly in a software system. The set of log files are input into a first classification algorithm. A set of classified log events is received from the first classification algorithm. The set of classified log events is input into a second classification algorithm. A classification of the detected anomaly is obtained from the second classification algorithm (Abstract).
Moss does disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features (¶0099); determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models (¶0106) and receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (¶0054).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Chen’s computer implemented diagnostic method with Moss’s user submitted issue. A person of ordinary skill in the art would have been motivated to make the modification because it is common practice for a user to submit a problem report in the form of an information technology ticket with a set of log files to a IT help department to help diagnose and correct any issues the user is currently having (¶0022). 

As to claim 9, Chen discloses the computer program product of claim 8, further comprising: determining one or more resolutions of the one or more technical issues based on the one or more extracted features and the one or more models; notifying the support agent of the one or more resolutions; and resolving the one or more technical issues (column 9, lines 48-63).

As to claim 10, Chen discloses the computer program product of claim 8, further comprising: adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 11, Moss discloses the computer program product of claim 8, wherein machine learning is used to create at least one model capable of diagnosing and/or resolving said technical issues in the future based on said previous user issues (¶0026).

As to claim 12, Moss discloses the computer program product of claim 8, wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (¶0026-¶0027).

As to claim 13, Moss discloses the computer program product of claim 11, wherein: at least one model is continuously improved using a feedback loop and at least said same or another model is trained for each possible type of the technical issue ticket (¶0053).

As to claim 14, Chen discloses the computer program product of claim 8, wherein the one or more features include bookmarks, textual inputs, searches, annotations, highlighting, scrolling, mouse and keyboard selections, and context (column 13, lines 9-15).

As to claim 15, Chen discloses a computer system for diagnosing technical issues, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: 
collecting data relating to one or more technical issues (column 5, lines 46-50); 
extracting one or more features from the collected data (columns 5-6, lines 66-4); 
determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47);
suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63) and 
receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (column 5, lines 46-65).

Chen fails to disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features; determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models.
Moss disclose A method comprises receiving a set of log files that correspond to a detected anomaly in a software system. The set of log files are input into a first classification algorithm. A set of classified log events is received from the first classification algorithm. The set of classified log events is input into a second classification algorithm. A classification of the detected anomaly is obtained from the second classification algorithm (Abstract).
Moss does disclose receiving communication from a user about one or more technical current issues received on a user device and obtaining a plurality of previously reported issues and their correlated resolutions, wherein said previous issues are determined to be similar to said user's technical current issues by using said collected data and extracted features (¶0099); determining one or more diagnoses based on said previously related user issues and correlated resolutions as determined by the extracted one or more features and one or more models (¶0106) and receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (¶0054).
It would have been obvious to one of ordinary skill in this art at the time of invention by applicant to implement Chen’s diagnostic method with Moss’s user submitted issue. A person of ordinary skill in the art would have been motivated to make the modification because it is common practice for a user to submit a problem report in the form of an information technology ticket with a set of log files to a IT help department to help diagnose and correct any issues the user is currently having (¶0022). 

As to claim 16, Chen discloses the computer system of claim 15, further comprising: determining one or more resolutions of the one or more technical issues based on the one or more extracted features and the one or more models; notifying the support agent of the one or more resolutions; and resolving the one or more technical issues (column 9, lines 48-63).

As to claim 17, Chen discloses the computer system of claim 15, further comprising: adjusting the one or more models based on the received feedback (column 5, lines 58-65).

As to claim 18, Moss discloses the computer system of claim 15, wherein wherein machine learning is used to create at least one model capable of diagnosing and/or resolving said technical issues in the future based on said previous user issues (¶0026).

As to claim 19, Moss discloses the computer system of claim 18, wherein the collected data includes a technical issue ticket and data relating to the support agent's interaction with log and trace data further comprising: collecting labeled training data relating to one or more past resolved technical issues; extracting one or more training features from the collected labeled training data; and training one or more models based on the extracted one or more training features (¶0026-27).

As to claim 20, Moss discloses the computer system of claim 19, wherein: at least one model is continuously improved using a feedback loop and at least said same or another model is trained for each possible type of the technical issue ticket (¶0053).

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Applicant states: 
The Examiner acknowledges that “Chen fails to disclose receiving communication from a user about one or more technical current issues received on a user device”. This deficiency is not resolved by Moss, because logging information and logging files are different than the user communicated issues. Logging events and logging files are at times completely hidden from a user in many instances. The Examiner points to paragraphs [0099] and [0106] where there is detection and reporting of a problem to a host. The host in these sections are the host system not the user. The logging may be reported back to the host system but again this is after the fact and not reported by user etc. in anticipation of a problem occurring in the future. In addition, in Claim 1, at least the following features are not provided by Moss:
determining one or more diagnoses based on previous user issues and correlated resolutions as determined by the extracted one or more features and one or more models;
suggesting to a support agent one or more actions based on the one or more determined diagnoses; and
receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue.

Examiner respectfully disagrees. Moss discloses wherein the anomaly could be reported to host manually by a client user of the software system, who may have submitted an IT help ticket when the client user encountered a problem with the system (¶0099). This directly relates to receiving communication from a user about one or more technical current issues received on a user device.
Chen was relied on for determining one or more diagnoses based on the extracted one or more features and one or more models (column 9, lines 32-47) and suggesting to a support agent one or more actions based on the one or more determined diagnoses (column 9, lines 48-63).
Moss discloses receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (¶0054). Chen also discloses receiving feedback indicative of whether the determined one or more diagnoses were accurate or whether the one or more resolutions resolved the technical issue (column 5, lines 46-65).
Applicants arguments on pages 12-14 have been considered. Examiner respectfully disagrees. The combination of Chen and Moss disclose all limitations of independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113